Exhibit 10.17

RESTRICTED STOCK AGREEMENT

 

 

This Agreement is made and entered into as of the          day of
                        ,          by and between MARSHALL & ILSLEY CORPORATION,
a Wisconsin corporation (the “Company”), and                                 
(the “Employee”). All terms used herein and not otherwise defined shall have the
same meaning as set forth in the Company’s 2003 Executive Stock Option and
Restricted Stock Plan (the “Plan”).

RECITALS:

 

 

The Compensation and Human Resources Committee of the Board of Directors of the
Company (the “Committee”) desires to induce the Employee to provide services to
the Company, to provide Employee with a stronger incentive to strive for the
continued success and growth of the Company and to further align his interests
with those of the Company’s shareholders.

The Committee has determined to award to the Employee              shares of the
Common Stock of the Company having a par value of $1.00 per share (“Common
Stock”), subject to the restrictions contained herein, pursuant to the Plan.

NOW, THEREFORE, in consideration of the benefits that the Company expects to be
derived in connection with the services to be hereafter rendered to it or its
subsidiaries by the Employee, the Company and the Employee hereby agree as
follows:

ARTICLE I

 

 

Restricted Shares

 

 

1.1. Vesting of the Restricted Shares.              percent of the Restricted
Shares shall vest on                         , provided that the Employee is
still in the employ of the Company. Notwithstanding the foregoing, the
Restricted Shares shall continue to vest upon the disability of the Employee
within the meaning of the Company’s long-term disability plan and shall
immediately vest upon the Employee’s death or a Change in Control of the
Company. Any Restricted Shares which do not vest shall revert to the Company.
The period during which the Restricted Shares are unvested is referred to herein
as the Restricted Period.

1.2. Shareholder Status. Prior to the vesting of the Restricted Shares, Employee
shall have the right to vote the Restricted Shares, the right to receive and
retain all regular cash dividends paid or distributed in respect of the
Restricted Shares, and except as expressly provided otherwise herein, all other
rights as a holder of outstanding shares of Common Stock. Notwithstanding the
foregoing, the Employee shall not have the right to vote or to receive dividends
with respect to the Restricted Shares with respect to record dates occurring
after any of the Restricted Shares revert to the Company pursuant to Section 1.1
hereof. Until the Restricted Shares vest pursuant to Section 1.1 hereof, the
Company shall retain custody of the stock certificates representing the
Restricted Shares. As soon as practicable after the lapse of the restrictions,
the Company shall issue or release or cause to be issued or released
certificate(s) representing the shares.

 

1



--------------------------------------------------------------------------------

1.3. Prohibition Against Transfer. During the Restricted Period, the Restricted
Shares may not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) by the Employee, or be subject to
execution, attachment or similar process. Any transfer in violation of this
Section 1.3 shall be void and of no further effect.

ARTICLE II

 

 

Miscellaneous

 

 

2.1. Provisions of the Plan Control. This Agreement shall be governed by the
provisions of the Plan, the terms and conditions of which are incorporated
herein by reference. The Plan empowers the Committee to make interpretations,
rules and regulations thereunder, and, in general, provides that determinations
of such Committee with respect to the Plan shall be binding upon the Employee. A
copy of the Plan will be delivered to the Employee upon reasonable request.

2.2. Taxes. The Company may require payment of or withhold any income or
employment tax which it believes is payable as a result of the grant or vesting
of the Restricted Shares or any payments thereon or in connection therewith, and
the Company may defer making delivery with respect to the shares until
arrangements satisfactory to the Company have been made with regard to any such
withholding obligation.

2.3. No Employment Rights. The award of the Restricted Shares pursuant to this
Agreement shall not give the Employee any right to remain employed by the
Company or any affiliate thereof.

2.4. Notices. Any notice to be given to the Company under the terms of this
Agreement shall be given in writing to the Company in care of its Secretary at
770 N. Water Street, Milwaukee, Wisconsin 53202. Any notice to be given to the
Employee may be addressed to him at his address as it appears on the payroll
records of the Company or any subsidiary thereof. Any such notice shall be
deemed to have been duly given if and when actually received by the party to
whom it is addressed, as evidenced by a written receipt to that effect.

2.5. Governing Law. This Agreement and all questions arising hereunder or in
connection herewith shall be determined in accordance with the laws of the State
of Wisconsin without giving effect to its conflicts of law provisions.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the date first written above.

 

MARSHALL & ILSLEY CORPORATION By:       Dennis J. Kuester, CEO

 

   Employee Name

 

3